PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 7,647,924
Issued: 19 January 2010
Application of Hayden, Herbert, T.
Application No. 12/058,460
Filed: 28 Mar 2008
For: SYSTEM FOR SUPPORTING ENERGY CONVERSION MODULES

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b)1, filed August 27, 2020, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.  

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 USC 704. 

The patent issued January 19, 2010. The patent expired for failure to timely pay the second maintenance fee.  The window for payment of the second maintenance fee installment with a surcharge closed on January 19, 2018. 

The petition for acceptance of the delayed payment of the second maintenance fee does not satisfy 1.378(b)(3). Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.


The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 CFR 1.378 was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  
When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378.  See MPEP 2590(I).

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Before the petition under 37 CFR § 1.378 can be granted, a renewed petition and a showing of unintentional delay as indicated above is required. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450			
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Telephone inquiries concerning this matter should be directed to the undersigned Attorney at (571) 272-3212. 								
								
/Patricia Faison-Ball/

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET



    
        
            
    

    
        137 CFR 1.378(b) provides that a petition to accept an unintentionally delayed payment of a maintenance fee must include:
        		(1) The required maintenance fee set forth in § 1.20(e) through (g);
        		(2) The petition fee as set forth in § 1.17(m); and
        (3) A statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.